Citation Nr: 1109908	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the reduction of the evaluation for low back strain with prespondylolisthesis, from 40 percent to 10 percent, effective October 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to January 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected low back strain with prespondylolisthesis, from 40 percent to 10 percent; the RO promulgated that proposed reduction in a July 2007 rating decision, effective October 1, 2007.

2.  The RO's decision to reduce the evaluation for the Veteran's service-connected low back strain with prespondylolisthesis, from 40 percent to 10 percent, was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for the Veteran's service-connected low back strain with prespondylolisthesis, from 40 percent to 10 percent, was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The duty to notify under the VCAA is triggered by the receipt of a claim.  In the case of a reduction, there has been no claim, and the duty is therefore not applicable.  Moreover, the regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  In the present case, the notice requirements with respect to the rating reduction on appeal have been met, and are addressed more specifically below.

The duty to assist the Veteran has also been satisfied with regard to the issue decided herein.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled the Veteran for the appropriate VA examination to ascertain the current severity of his service-connected low back strain with prespondylolisthesis.  Specifically, the April 2007 VA examination of the spine was performed by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of his low back disorder with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection for low back strain with prespondylolisthesis was granted by an April 2003 rating decision, and a 10 percent evaluation was awarded, effective January 14, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  By a January 2006 rating decision, the RO granted a 40 percent evaluation for this condition, effective from February 28, 2006, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

By a May 2007 rating decision, the RO proposed to reduce the Veteran's 40 percent evaluation for low back strain with prespondylolisthesis to a 10 percent evaluation.  In a July 2007 rating decision, the RO effectuated the decrease of the Veteran's 40 percent evaluation for low back strain with prespondylolisthesis to 10 percent, effective October 1, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Veteran promptly filed a notice of disagreement to the July 2007 rating decision, and in September 2007, he perfected his appeal.

The Veteran contends that the July 2007 rating decision which reduced the evaluation of his service-connected low back strain with prespondylolisthesis from 40 percent to 10 percent under Diagnostic Code 5237 was improper.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By a May 2007 rating decision and May 2007 notice letter to the Veteran, the RO satisfied these procedural requirements.  

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a July 10, 2007, rating decision, accompanied by a July 16, 2007, notice letter; and the effective date of the reduction was October 1, 2007.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

The Veteran's 40 percent disability evaluation was awarded effective February 28, 2006, and was reduced effective October 1, 2007, less than 5 years later.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Lumbosacral strain is rated under the provisions of Diagnostic Code 5237 in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Lumbosacral strain is evaluated, with or without symptoms such as pain, to include whether it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and right and left rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2010).

In this case, the reduction from a 40 percent evaluation to a 10 percent evaluation was proper.  At the time of the May 2007 and July 2007 rating decisions, proposing and effectuating the proposed reduction respectively, the evidence reflected that the Veteran's lumbar spine range of motion had improved significantly from the range of motion findings reported during the prior VA examination of the spine in April 2006.  Specifically, the April 2006 VA examination of the spine noted that the Veteran's lumbar spine exhibited an active range of motion consisting of flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 22 degrees, left lateral flexion to 28 degrees, right rotation to 10 degrees, and left rotation to 10 degrees.  In contrast, at the time of the April 2007 VA examination of the spine, the VA examiner estimated the active range of motion of the Veteran's lumbar spine, if he had cooperated and put forth true effort, to consist of flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 25 degrees, and left rotation to 25 degrees.  Moreover, as discussed below, this estimated active range of motion is the most probative range of motion testing in the record at the time of the May 2007 and July 2007 rating decisions.

While the Veteran is competent to provide statements concerning the physical manifestations of his lumbar spine disorder, the Board finds that his contentions herein concerning the severity of this condition are not supported by the objective evidence and are not credible.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  On multiple occasions, VA examiners have openly questioned the Veteran's effort level and credibility in reporting symptoms.  On an April 2006 VA spine examination report, the VA examiner noted that on range of motion testing the Veteran exhibited "[p]oor to no effort."  The VA examiner further stated that, "the Veteran did not put forth any effort in today's examination."  On an April 2007 VA spine examination, the VA examiner noted poor effort by the Veteran, and further that his "complaints far exceed what was actually observed."  In support of this opinion, the VA examiner noted that the Veteran was able to get up and down off the examination table without difficulty; was able to go from lying to sitting position without any assistance or problem; and exhibited no abnormalities when he was removing his shoes and socks.  In similar fashion, the June 2007 VA spine examination noted that the Veteran did not appear to give fair and true effort during active or passive range of motion testing of his lumbar spine.  The VA examiner also noted that the limited active range of motion exhibited by the Veteran was out of proportion to the objective findings of his spine pathology.  In support of this opinion, the VA examiner cited the lack of any significant back treatment having been sought by the Veteran in 2006 and 2007; the May 2006 VA computed tomography examination of the lumbar spine which was negative; the May 2007 VA treatment report noting that the Veteran's "back appears to have normal movement"; and a March 2007 VA treatment report that describes his back as straight and "moving well."  The VA examiner then concluded the examination report by stating that the Veteran's service-connected back condition is not of such severity that his range of motion would be limited to the extent in which it was demonstrated during his physical examination on that day.  Moreover, these observations regarding the Veteran were provided by two separate VA physicians.  

Finally, a review of the Veteran's statements and testimony reveals inconsistencies.  For instance, on his September 2007 substantive appeal, the Veteran denied ever having provided a time specific estimate as to how often his low back disorder would flare-up to a severity of an eight or nine.  Nevertheless, at his June 2007 RO hearing, he testified that he experienced a severe flare-up, at a severity level of nine or 10, on average of once a month.  Moreover, during his April 2007 VA examination, he reported flare-ups occurring twice a month, and on his June 2007 VA examination he reported severe flare-ups occurring two to three times a month.  

Under these circumstances, the Board finds that at the time of the May 2007 and July 2007 rating decisions, the Veteran's statements and effort level exhibited during his VA spinal examinations were not credible.  Moreover, the estimated range of motion noted on the April 2007 VA examination for the spine is the most accurate range of motion finding concerning his lumbar spine during this period of time.  Although he was noted to have exhibited a lesser range of motion upon testing of the lumbar spine, both of the VA examiners indicated that the Veteran failed to put forth a credible effort during these examinations.  Additionally, a May 2007 VA treatment report noted that the Veteran's "back appears to have normal movement;" and a March 2007 VA treatment report that described his back as straight and "moving well."  

Under these circumstances, the estimated range of motion of the lumbar spine noted on the Veteran's VA examination of the spine in April 2007 is deemed to be the most probative range of motion of the lumbar spine at the time of the rating reduction in this case.  Moreover, while an estimated range of motion is not the preferred method for rating a disability, the record reveals it is the best available range of motion finding given the examiners' opinions regarding the Veteran's propensity to exaggerate his symptomatolgy.  Thus, the evidence of record at the time of the May 2007 and July 2007 rating decisions showed an improvement in range of motion from the April 2006 findings and did not reflect that there was evidence of record demonstrating forward flexion of the thoracolumbar spine to be less than 60 degrees, or the combined range of motion of the thoracolumbar spine to be less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, the rating reduction was proper.

Further, at the time of the May 2007 and July 2007 rating decisions, there was no additional functional loss not contemplated in the 10 percent evaluation for the Veteran's orthopedic manifestations of his service-connected low back strain with prespondylolisthesis.  See 38 C.F.R. §§ 4.40, 4.59 (2010); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The report of his April 2007 VA examination noted that the Veteran complained of pain in the lumbar area, without radiation.  He described the pain as "dull and crushing" and rated it a three in intensity.  The Veteran also indicated that this condition flares up twice a month, which lasted for two to four days, and resulted in increased pain and a loss of motion by 40 percent.  The physical examination, however, revealed objective findings of only mild pain on palpation of the lumbar area and mildly diminished range of motion.  The VA examiner further noted that there was no objective evidence of pain, fatigue, weakness, lack of endurance, or any incoordination, nor any loss of motion on five repetitive flexion and extension movements.  Moreover, the VA examiner noted the opinion that, "I feel his complaints far exceed what was actually observed."  In similar fashion, the VA examination of the spine in July 2007 noted the Veteran's complaints of low back pain, ranging in intensity from 3 to 4, without any radiating pain.  Physical examination revealed no objective evidence of pain during his active range of motion testing of the spine.  Moreover, the VA examiner found no evidence of additional loss of motion or pain, weakness, incoordination or fatigability on repeated use.  The VA examiner opined that the Veteran's limited active range of motion was out of proportion to the objective findings on physical examination.  In support of this opinion, the VA examiner noted the lack of any specific treatment for his low back disorder, the negative computed tomography examination in May 2006, the May 2007 VA preoperative report which noted that "his back appears to have normal movement," and the March 2006 VA treatment report which describes the Veteran's back as straight and moving well.  Accordingly, the time of the May 2007 and July 2007 rating decisions, additional functional loss due to limitation of motion had not been shown to the level required for a rating in excess of 10 percent.  38 C.F.R. § 4.71a, General Rating Formula.  

At the time of the May 2007 and July 2007 rating decisions, the Veteran was also not entitled to an evaluation greater than 10 percent for his low back strain with prespondylolisthesis, as there was also no neurologic findings to provide evidence of intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period or any physician-prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  In addition, a separate evaluation was not warranted for any neurological component of the Veteran's low back disability at the time of the May 2007 and July 2007 rating decisions as the medical evidence of record at that time does not reveal any findings or complaints of neurological symptoms for the Veteran's low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2010).  

Accordingly, the reduction from a 40 percent evaluation to a 10 percent evaluation was proper.  At the time of the May 2007 and July 2007 rating decisions, proposing and effectuating the proposed reduction respectively, the evidence reflected that the Veteran's lumbar spine range of motion had improved significantly.  The preponderance of the evidence of record at the time of the May 2007 proposed rating decision and the July 2007 effectuating rating decision shows improvement and does not reflect that the Veteran's low back disorder warranted an evaluation greater than 10 percent.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The rating reduction for the Veteran's low back strain with prespondylolisthesis, from a 40 percent evaluation to a 10 percent evaluation, effective October 1, 2007, was proper; the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


